IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 97-30264
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

SCOTT HASHIMOTO,

                                          Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 96-CR-101-R
                         - - - - - - - - - -
                            March 4, 1998
Before JOLLY, BENAVIDES and PARKER, Circuit Judges.

PER CURIAM:*

     Scott Hashimoto appeals his guilty-plea conviction and

sentence for conspiracy to possess with intent to distribute

methamphetamine, a violation of 21 U.S.C. § 846, and conspiracy

to launder monetary instruments, a violation of 18 U.S.C.

§ 1956 (a)(1)(A).

     Hashimoto’s contention that the district court erroneously

relied on the hearsay statements of unnamed codefendants is not

supported by the record.    See United States v. Manrique, 959 F.2d

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                             No. 97-30264
                                  -2-




1155, 1158 (5th Cir. 1992); FED. R. CRIM. P. 32(c)(1); U.S.S.G.

§ 6A1.3.

     Hashimoto also argues that the district court clearly erred

in imposing a two-level offense-level enhancement based on his

role as a manager or supervisor in the offense, pursuant to

U.S.S.G. § 3B1.1(c).   The district court misapplied the guideline

when it determined that Hashimoto’s exercise of “independent

control over the drugs and money involved in the offense”

satisfied the guideline requirements.       See id., comment. (n.2);

United States v. Giraldo, 111 F.3d 21, 24 (5th Cir.), cert.

denied, 118 S. Ct. 322 (1997).     A defendant’s exercise of

“management responsibility over the property, assets, or

activities of a criminal organization” may warrant an upward

departure, but not an offense-level enhancement under § 3B1.1.

See § 3B1.1, comment. (n.2); Giraldo, 111 F.3d at 24.

Accordingly, Hashimoto’s sentence is VACATED and this case is

REMANDED for resentencing as to this issue.

     VACATED AND REMANDED.